Case 1:17-cv-00487-PLM-RSK ECF No. 114, PageID.2276 Filed 06/24/21 Page 1 of 1

                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


  COUNTRY MILL FARMS, LLC, et al.,

            Plaintiffs,                       Case No. 1:17−cv−487

      v.                                      Hon. Paul L. Maloney

  EAST LANSING, CITY OF,

            Defendant.
                                          /



                               NOTICE OF HEARING


  TAKE NOTICE that a hearing has been scheduled as set forth below:

  Type of hearing(s):     Final Pretrial Conference
  Date/Time:              July 6, 2021 11:00 AM
  District Judge:         Paul L. Maloney
  Place/Location:         by video

  Change in time and for conference to be conducted via video

                                          PAUL L. MALONEY
                                          United States District Judge

  Dated: June 24, 2021              By:    /s/ Amy C. Redmond
                                          Case Manager
